NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 24 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    18-10352

                Plaintiff-Appellee,              D.C. No. 2:17-cr-01165-DLR-2

 v.
                                                 MEMORANDUM*
JOSE RIVERA-LUGO,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jose Rivera-Lugo appeals from the district court’s judgment and challenges

his guilty-plea conviction and 90-month sentence for conspiracy to possess with

intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and

846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rivera-Lugo’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Rivera-Lugo the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Rivera-Lugo waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    18-10352